RAWLINSON, Circuit Judge,
Dissenting.
I respectfully dissent, because the majority’s holding in this case conflicts with our ruling in United States v. Miles, 247 F.3d 1009 (9th Cir.2001).
The validity of the seizure of evidence in this case is inextricably intertwined with the validity of the patdown conducted pursuant to Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). As we recognized in Miles, “the purpose of a Terry stop is to allow the officer to pursue his investigation without fear of violence.” Miles, 247 F.3d at 1012 (citation and internal quotation marks omitted). If the stop exceeds a brief restraint and check for weapons, an arrest occurs, requiring probable cause. See id.
*637If during a Terry patdown, the officer feels an object that he recognizes immediately as contraband, that tactile recognition may constitute probable cause. See id. at 1013. However, if the object is not immediately recognized as contraband and is not a weapon, any further inquiry is “not authorized by Terry. ” Id. at 1014.
In Miles, the officer felt a box in the suspect’s pocket, “one-half the size of a package of cigarettes.” Id. We ruled that the “small box ... could not possibly be a weapon.” Id. We concluded that because the officer did not “immediately recognize the box as contraband” and it clearly was not a weapon, “the officer’s further manipulation of the box was impermissible.” Id. at 1015.
In this case, the officer removed from the defendant’s pocket a small cannister of the type normally containing 35mm film. The officer did not consider the cannister to be a weapon and could not readily recognize the cannister as contraband. At that point, as in Miles, any Terry justification ended. At that point, further investigation required probable cause, of which there was none. In my view, this case is virtually indistinguishable from Miles, where we held that “officers cannot leverage the safety rationale into a justification for a full-scale search.” Id. Accordingly, I would reverse the district court’s denial of the defendant’s motion to suppress.